Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

St. Anne's Convalescent Center,
(CCN: 235415),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-11-283
Decision No. CR2537

Date: May 4, 2012

DECISION

Petitioner, St. Anne’s Convalescent Center (Petitioner or facility), is a long-term care
facility located in Detroit, Michigan, that participates in the Medicare program. After one
of its residents was seriously injured by an improperly-applied hand mitt, the Centers for
Medicare and Medicaid Services (CMS) determined that the facility was not in
substantial compliance with Medicare program requirements governing restraints (42
C.F.R. § 483.13(a)) and staff treatment of residents (42 C.F.R. § 483.13(c)) and that its
deficiencies posed immediate jeopardy to resident health and safety. CMS imposed civil
money penalties (CMPs) of $6,000 per day for 38 days of immediate jeopardy (August
31-October 7, 2010) and $250 per day for four days of substantial noncompliance that
was not immediate jeopardy (October 8-11, 2010).

Petitioner concedes that it was not in substantial compliance for the duration alleged, and
that, on August 31, 2010, its deficiencies posed immediate jeopardy to resident health and
safety. It does not challenge the $250 per day CMP. Petitioner challenges: 1) CMS’s
determination as to the duration of the immediate jeopardy; and 2) the amount of the
penalty imposed for the period of immediate jeopardy.
For the reasons set forth below, I find that, from September 1-October 7, 2010, the
facility’s deficiencies posed immediate jeopardy to resident health and safety and that the
$6,000 per day CMP, imposed for the period of immediate jeopardy, is reasonable.

I. Background

The Social Security Act (Act) sets forth requirements for nursing facility participation in
the Medicare program, and authorizes the Secretary of Health and Human Services to
promulgate regulations implementing those statutory provisions. Act § 1819. The
Secretary’s regulations are found at 42 C.F.R. Part 483. To participate in the Medicare
program, a nursing facility must maintain substantial compliance with program
requirements. To be in substantial compliance, a facility’s deficiencies may pose no
greater risk to resident health and safety than “the potential for causing minimal harm.”
42 CFR. § 488.301.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance. Act § 1864(a);
42 C.F.R. § 488.20. The regulations require that each facility be surveyed once every
twelve months, and more often, if necessary, to ensure that identified deficiencies are
corrected. Act § 1819(g)(2)(A); 42 C.F.R. §§ 488.20(a); 488.308. The state agency must
also investigate all complaints. Act § 1819(g)(4).

In this case, responding to the facility’s report of a resident injury, the Michigan
Department of Licensing and Regulatory Affairs (State Agency) sent a surveyor to
investigate. The surveyor, James Kriz, R.N., completed an extended survey on October
11, 2010. CMS Exs. 1, 7, 8, 12, 29 at 1-2 (Kriz Decl. 8). Based on his findings, CMS
determined that the facility was not in substantial compliance with Medicare
requirements governing resident behavior and facility practices, specifically, 42 C.F.R.
§§ 483.13(a) (Tag F221-restraints) and 483.13(c) (Tag F225-staff treatment of residents),
and that, from August 31, 2010 through October 7, 2010, its deficiencies under section
483.13(a) posed immediate jeopardy to resident health and safety. CMS Exs. 7, 8. CMS
subsequently determined that the facility returned to substantial compliance on October
12, 2010. CMS Ex. 7.

Based on these deficiencies, CMS imposed CMPs of $6,000 per day for 38 days of
immediate jeopardy (August 31-October 7, 2010) and $250 per day for four days of
substantial noncompliance that was not immediate jeopardy (October 8-11, 2010). CMS
Ex. 7.

In this appeal, Petitioner challenges CMS’s determinations as to the duration of the
immediate jeopardy period (beyond one day) and the amount of the penalty imposed for
that time. P. Cl. Br. at 1-2.

The parties agree that this case should be decided on the written record, without an in-
person hearing. Order Following Prehearing Conference (September 7, 2011); P. Cl. Br.
at 1.

The parties filed opening briefs (CMS Br.; P. Br.), and closing briefs (CMS Cl. Br.; P. Cl.
Br.). I have admitted into evidence CMS Exhibits (Exs.) 1-30 and P. Exs. 1-5. Order
Following Prehearing Conference (September 7, 2011).

IL. Issues
The issues before me are:

1. From September 1-October 7, 2010, did the facility’s deficiencies pose immediate
jeopardy to resident health and safety?

and

2. Was the penalty imposed for the period of immediate jeopardy — $6,000 per day —
reasonable?

III. Discussion

A, CMS’s determination as to the duration of the period of immediate
Jeopardy is consistent with statutory and regulatory requirements.

Program requirements. The Act explicitly limits a facility’s use of restraints. They may
only be imposed to insure the resident’s physical safety and upon the written order of a
physician that “specifies the duration and circumstances under which the restraints are to
be used.” Act § 1819(c)(1)(A)(ii). The regulation governing resident behavior and
facility practices echoes the statutory requirements and mandates that each resident “has
the right to be free from any physical or chemical restraints imposed for purposes of
discipline or convenience, and not required to treat the resident’s medical symptoms.” 42
CFR. § 483.13(a).

The facility’s restraint policy says that “NO restraint should be the cause of injury or the
potential cause of one.” CMS Ex. 13 at 19 (emphasis in original). With respect to hand
mitts, the policy notes that they are used when a resident has a history of injuring himself
or pulling on his PEG (feeding) tube. The policy instructs staff to tie the mitts securely at
the wrist, “but with space — 2 fingers — to allow for some movement and prevent
abrasion.” CMS Ex. 13 at 19.

'My findings of fact/conclusions of law are set forth, in italics and bold, in the discussion
captions of this decision.
Resident 101 (R101). The deficiency here centers around R101. R101 was a 75-year-old
man who had suffered a stroke and was diagnosed with dementia and psychosis. CMS
Ex. 9 at 5. His cognitive skills were severely impaired, and he was unable to answer
questions. CMS Ex. 9 at 17; CMS Ex. 13 at 3. Among his many medications, he took
Coumadin to prevent blood clots. CMS Ex. 9 at 38. He required tube feeding, and had
an increased risk of skin breakdown. CMS Ex. 9 at 6, 20, 23.

R101 also apparently had a problem with scratching himself. In response, on March 23,
2010, his physician ordered bilateral hand mittens to decrease the scratching. The order
directed staff to remove the mitts every two hours to assess his skin and provide range of
motion exercises, then to reapply as needed. CMS Ex. 9 at 7; CMS Ex. 13 at 3.

At approximately 9:00 a.m. on August 31, 2010, Nurse Aide Ernestine Thornton found
that one of R101’s hand mitts was fastened at the wrist with a latex glove. His hand was
swollen and his wrist was black where the latex had rubbed. CMS Ex. 3 at 5; See CMS
Ex. 12 at 2; CMS Ex. 13 at 3, 7.

Facility staff did not immediately and accurately document all the ensuing events, so the
record is a bit muddled as to their sequence. It appears that Nurse Aide Thornton took
R101 to the floor nurse, Licensed Practical Nurse (LPN) Kara Lynch, who assessed the
injury. CMS Ex, 13 at 3. LPN Lynch described the resident’s right hand as “very
swollen,” with a dark bruise around the right wrist and opined that his right hand mitt had
been applied too tightly. CMS Ex. 13 at 3, 5, 13.

They reported the injury to the nurse supervisor, LPN Peggye Jackson, who then reported
to Director of Nursing (DON) Caroline Simmons and gave her the hand mitt and latex
glove. CMS Ex. 3 at 5; CMS Ex. 13 at 3, 7, 11, 12.

The resident’s physician was notified, and, according to LPN Lynch, staff attempted to
contact the resident’s guardian, but they were unable to reach him or to leave a message,
and they apparently did not repeat the effort. CMS Ex. 13 at 13.

The resident was examined by his physician, facility Medical Director Sudhir
Walavalkar, M.D., who described swelling of the right hand and wrist, and “dark multiple
areas” around his wrist “secondary to the pressure of the restraint.” CMS Ex. 9 at 15. X-
rays revealed no fracture.

Someone told LPN Lynch to complete an incident report, which she did that day (August
31, 2010). Her report describes the injury and concludes that the right mitt was too tight,
but it does not mention the latex glove. CMS Ex. 13 at 3, 13. The same day, DON
Simmons completed a report of her “investigation.” That report says that, based on her
interviews with (unidentified) nursing staff, she concluded that “bilateral hand mittens
were applied too snug[ly], causing swelling and discoloration of the right wrist.” To
correct, the “hand mittens have been discontinued” and “staff will be inserviced for
proper application of restraints [and] skin assessments/checks.” CMS Ex. 13 at 6. The
report says nothing about the latex glove, and, apparently, the facility made no effort to
identify the staff member responsible for attaching it. Nor did they report the incident to
the state agency, as required. 42 C.F.R. § 483.13(c)(2). I see no evidence that the DON
(or anyone else) even considered whether staff had periodically checked and removed the
restraint as ordered.

R101’s physician discontinued the mittens on September 1, 2010. CMS Ex. 9 at 13.

By September 2, 2010, blisters had appeared on R101’s wrist. CMS Ex. 13 at 3,10. On
September 8, the facility’s wound care team described the injury to R101’s right wrist:
“1.3 circumferential pink base [and] minimal serosanguineous [composed of serum and
blood] drainage.” CMS Ex. 9 at 33, 53.

The matter might have ended there, except R101’s family member (who had not been
advised of the injury) visited the resident on September 12 and became upset when he
saw the condition of the resident’s wrist. CMS Ex. 13 at 3. As a result of his complaints,
on September 13, the facility’s administrator “became aware of a problem” with R101.”
He launched the kind of investigation that should have been undertaken when the
incident occurred, and he learned about the latex glove on September 15. CMS Ex. 13 at
3,4.

Employee assignment sheets were reviewed. They indicated that Nurse Aide Katrina
Glenn cared for R101 on the afternoon/evening shift (3:00 p.m. to 11:30 p.m.) of August
30. Ina signed statement, she said that the resident wore hand mitts during her shift, but
she did not mention a latex glove. Nurse Aide Cassandra Hunter cared for R101 on the
midnight shift of August 30-31. In her written statement, she did not mention applying
and mitts to R101 or using a latex glove, and she told DON Simmons and Administrator
Beauvais that the resident wore no hand mitts during her shift. CMS Ex. 13 at 4, 8, 9.

All staff questioned denied applying the latex glove. CMS Ex. 13 at 4.

With respect to DON Simmons’ failure to report the incident, Administrator Beauvais
reported that the DON “was extremely busy at her desk and apparently did not
understand in full what nurse supervisor [LPN Jackson] told her” when she reported the

> Administrator Beauvais’s signature, dated September 1, is on the August 31 incident
report, but that report said only that the resident had a swollen hand and bruise. It did not
mention how the injury occurred or indicate the extent of the injuries, so Administrator
Beauvais may not have recognized the seriousness of the problem when he signed that
report. CMS Ex. 13 at 5.

incident on August 31. CMS Ex. 13 at 3. DON Simmons later claimed that she did not
remember being told about the latex glove. CMS Ex. 13 at 3.

On September 16, LPN Lynch finally wrote a nurse’s note describing the incident. The
note says that Nurse Aide Thornton brought R101 to her with a “very swollen” right
hand, and gave her the hand mitt. She called LPN Jackson to the floor to see R101’s
hand. The resident’s physician was notified, and staff attempted to contact his guardian,
but were unable to reach him or leave a message. She does not mention the latex glove,
but says that that resident was slipping [his] hand out of gloves at times” and scratching
himself.” CMS Ex. 13 at 13.°

Facility investigators speculated that someone applied the latex glove to prevent R101
from removing the hand mitt, which he was apparently prone to do, but, as Administrator
Beauvais declared, this “is obviously an incorrect use of the latex glove.” CMS Ex. 13 at
4.

A wound team examined R101’s wrist on September 15, 2010. They described a
circumferential wound with a necrotic base of 0.5 cm, and serous drainage. CMS Ex. 9 at
34, 54.

Facility efforts to correct. In his summary dated September 21, 2010, Administrator
Beauvais says that all residents in the facility with orders for restraints or assistive
devices were checked and “all were applied correctly.” He does not say when this
occurred. He also says that, when questioned, all staff claimed that restraints/devices
were checked every two hours in an appropriate manner. CMS Ex. 13 at 3. But the
facility produced no records or other evidence to establish that it even had a procedure in
place to insure that restraints were checked and the skin assessed as required, and no one
contends that R101’s improperly-applied hand mitt had been removed every two hours
for skin assessment and range-of-motion exercises. Had staff done so, someone might
have noticed the irregularity before the resident’s injuries became so severe.

On September 14, 2010, the therapy department began in-service training on the proper
application of restraints. CMS Ex. 13 at 3, 16-24.4

* According to Surveyor Kriz, the Velcro strap used to secure R101’s mitt was no longer
functional, which violates nursing standards of practice. CMS Ex. 29 at 2 (Kriz Decl. J
8). Isee no evidence that the facility considered or investigated the possibility that the
facility did not have a sufficient number of mitts that were in good repair.

* The parties agree that the training occurred on September 14, and one of the staff sign-in
sheets is dated September 14. CMS Cl. Br. at 12; P. Cl. Br. at 4; CMS Ex. 13 at 23. The
training documents themselves, however, say that the training took place on September
15. CMS Ex. 13 at 16.
On September 15, the facility finally reported the incident to the state agency. CMS Ex.
12 at 1.

On September 16, the facility suspended Nurse Aide Hunter. It counseled LPN Lynch,
and promised “episodic education” for her. CMS Ex. 13 at 2, 4, 14. According to a
report of the counseling session, DON Simmons admonished LPN Lynch for not
documenting the incident in the resident’s record, not notifying the family of the incident,
and not making adequate rounds at the beginning of her shift (which could have meant
earlier discovery of the injuries). As follow-up, the report says that the DON will
monitor incident reports and documentation to assure that “all steps are carried out,” and
the DON will observe for walking rounds. CMS Ex. 13 at 15.

On September 22, verbal disciplinary warnings were issued to DON Simmons and Nurse
Supervisor Jackson for failing to follow-through with an investigation regarding the latex
glove incident. CMS Exs. 14, 15.

Immediate jeopardy. Immediate jeopardy exists if a facility’s noncompliance has caused
or is likely to cause “serious injury, harm, impairment, or death to a resident.” 42 C.F.R.
§ 488.301. CMS’s determination as to the level of a facility’s noncompliance (which
would include an immediate jeopardy finding) must be upheld unless it is “clearly
erroneous.” 42 C.F.R. § 498.60(c). The Departmental Appeals Board (Board) has
observed repeatedly that the “clearly erroneous” standard imposes on facilities a “heavy
burden” to show no immediate jeopardy and has sustained determinations of immediate
jeopardy where CMS presented evidence “from which ‘[o]ne could reasonably conclude’
that immediate jeopardy exists.” Barbourville Nursing Home, DAB No. 1962 at 11
(2005); Florence Park Care Center DAB No. 1931 at 27-28 (2004), citing Koester
Pavilion, DAB No. 1750 (2000); Daughters of Miriam Center, DAB No. 2067 at 7, 9
(2007).

The Board has also repeatedly held that, once immediate jeopardy is found, the facility
bears the burden of demonstrating that corrective actions have abated the danger.
Oceanside Nursing and Rehabilitation Center, DAB No. 2382 at 18 (2011); Brian Center
Health & Rehabilitation/Goldsboro, DAB No. 2336 at 8 (2010); Pinehurst Healthcare &
Rehabilitation Center, DAB No. 2246 (2009). CMS’s determination that a facility’s
ongoing noncompliance remains at the level of immediate jeopardy during a given period
“is subject to the clearly erroneous standard of review under [42 C.F.R. §] 498.60(c)(2).”
Life Care of Elizabethton, DAB No. 2367 at 16 (2011), quoting Brian Center, DAB No.
2336 at 7-8 (2010).

Without question, the misuse of the latex glove and improper application of the hand mitt
caused R101 serious injury. More than two weeks after its discovery, R101’s wound had
not healed. Further, as Surveyor Kirz points out, R101 was at heightened risk of injury
because he took the anticoagulant, Coumadin. Pressure from a too-tight mitt can cause
capillaries to break (and, in fact, the resident’s wrist was bruised), and his body’s ability
to stop the bleeding would be compromised by the medication. CMS Ex. 29 at 2-3 (Kriz
Decl. 11).

To its credit, Petitioner does not pretend that the incident was anything other than very
serious. It acknowledges that, as of August 31, 2010, the deficiency posed immediate
jeopardy to resident health and safety. Petitioner claims, however, that staff took
immediate steps to correct and that the deficiency no longer posed immediate jeopardy
after that day, because staff removed the mitt and began treating the injuries. In the
alternative, it argues that it removed the immediate jeopardy on September 14, 2010,
when the facility began training its staff on the appropriate application of restraints and
set up a system for checking restraints once per shift.

R101’s plight exemplifies the serious injury/harm that can occur if facility staff misuse
restraints. But, while what happened to R101 evidences substantial noncompliance at the
level of immediate jeopardy, the incident itself does not constitute the underlying
deficiency. See Oceanside, DAB No. 2382 at 18 (quoting Regency Gardens Nursing
Center, DAB No. 1858 at 21 (2002), and holding that the facility’s failure to meet a
participation requirement “is what constitutes the deficiency, not any particular event that
was used as evidence of the deficiency” ). The facility here was deficient at the level of
immediate jeopardy because:

e Staff did not understand the safe and proper use of restraints;
e Staff did not follow facility policy regarding the application of hand mitts;

e Staff did not follow physician orders regarding releasing a resident from restraint,
assessing the skin, and providing range of motion exercises;

e The facility had no procedures in place to insure that staff safely applied and
periodically checked and removed resident restraints;

e When a resident was injured, facility management botched the required
investigation, failed to report timely the resident’s injury to the state agency and
the resident’s guardian, and created misleading reports of the incident; and

* By not investigating properly, a facility loses the opportunity to analyze and correct its
problems. Century Care of Crystal Coast, DAB No. 2076 at 21 (2007), aff’d No. 07-
1491, 2008 WL 2385505 (4™ Cir. 2008).
e While recognizing the staffs need for training, the facility nevertheless delayed
two weeks before it began to train them on the proper application and use of
restraints.

Thus, that the facility attended to R101’s immediate needs on August 31 did not remove
the immediate jeopardy, because the conditions leading to that injury continued unabated.

Check-off sheets purport to show that, effective September 1, restraints, along with more
than 50 other nurse aide performance standards, were checked once every shift. P. Ex. 5.
But these documents do not establish that the deficiencies no longer posed immediate
jeopardy. The facility does not explain how they were implemented; at best, the
documents address only one of the multiple problems listed above; and, ultimately, we
ave no evidence that they were effective. I note that checking a restraint just once every
eight hours is insufficient to protect resident health and safety. An improperly-applied
restraint can cause enormous harm if left in place for up to eight hours.

Similarly, the first training session did not remove the immediate jeopardy. Until the
facility can demonstrate that the training was effective, i.e., that staff capably put that
training in place and that it resolved the problem, the facility has not met its significant
burden of demonstrating that it has alleviated the level of threat to resident health and
safety. Oceanside, DAB No. 2382 at 19; Premier Living and Rehab. Center., DAB
CR1602 (2007), aff'd DAB No. 2146 (2008).

Petitioner provided the state agency with its immediate jeopardy abatement plan on
October 8, 2010. CMS Ex. 18; CMS Ex. 29 at 3 (Kirz Decl. § 14). In addition to the
staff’s immediate response — removing the hand mitt and sending R101 to the doctor —
the plan calls for additional in-service training, which was first provided in mid-
September and, apparently again on October 9, 2010. CMS Exs. 18, 23, 29 at 3 (Kriz
Decl. § 14).

On October 8, 2010, the facility also implemented compliance logs, which showed that
staff were specifically monitoring the residents who wore hand mitts to insure that the
mitts were properly applied and checked. CMS Ex. 21; CMS Ex. 29 at 3 (Kirz Decl. J
16); P. Cl. Br. at 4. At this point, CMS determined that the immediate jeopardy had been
removed. Surveyor Kriz opined that “it was crucial that [the facility] specifically monitor
its residents who wore hand mitts because this allowed the facility to ensure that the
training it provided to staff regarding the use and application of restraints was being
implemented. Without this type of information, [the facility] would not know whether its
in-service training was effective.” CMS Ex. 29 at 3 (Kirz Decl. 4 17). Petitioner protests
that these documents show little more than did the check-off sheets it started using on
September 1 (P. Ex. 5), and I suppose there is some merit to that argument. The
monitoring logs still do not show that staff removed the restraints, and assessed skin as
necessary. Nevertheless, unlike the check-off sheets, the compliance logs focus

10

specifically on restraints, and CMS presumably understood how they were implemented
(which I do not) and was satisfied that their use, together with the training and other
corrections, removed the immediate jeopardy. It is not my role to second-guess CMS’s
judgment in this regard.

Thus, the facility has not met its burdens of establishing that it alleviated the immediate
jeopardy any earlier than October 8.

B. The penalty imposed for the period of immediate jeopardy — $6,000 per day —
is reasonable.

To determine whether a CMP is reasonable, | apply the factors listed in 42 C.F.R. §
488.438(f): 1) the facility’s history of noncompliance; 2) the facility’s financial
condition; 3) factors specified in 42 C.F.R. § 488.404; and 4) the facility’s degree of
culpability, which includes neglect, indifference, or disregard for resident care, comfort
or safety. The absence of culpability is not a mitigating factor. The factors in 42 C.F.R.
§ 488.404 include: 1) the scope and severity of the deficiency; 2) the relationship of the
deficiency to other deficiencies resulting in noncompliance; and 3) the facility’s prior
history of noncompliance in general and specifically with reference to the cited
deficiencies. I am neither bound to defer to CMS’s factual assertions, nor free to make a
wholly independent choice of remedies without regard for CMS’s discretion. Barn Hill
Care Center, DAB No. 1848, at 21 (2002); Community Nursing Home, DAB No. 1807, at
22 et seq. (2002); Emerald Oaks, DAB No. 1800, at 9 (2001); CarePlex of Silver Spring,
DAB No. 1638, at 8 (1999).

CMS imposed a penalty of $6,000 per day, which is in the middle range for situations of
immediate jeopardy ($3,050-$10,000). 42 C.F.R. §§ 488.408(e), 488.438(a)(1).

The facility has a significant history of substantial noncompliance, including immediate
jeopardy. Since at least 2006, it has not been found in substantial compliance during any
annual survey. In the annual survey immediately preceding this complaint investigation,
(July 2010), facility deficiencies were widespread and posed immediate jeopardy to
resident health and safety (scope and severity level L). In 2008, an isolated instance of
noncompliance posed immediate jeopardy (scope and severity level J). And, in 2007, a
pattern of noncompliance posed immediate jeopardy. CMS Ex. 24. Thus, facility
history, by itself, justifies a significant increase in the amount of the penalty. Such
consistent and serious noncompliance suggests that a substantial penalty — even an
amount close to the maximum — would be justified to induce sustained corrective action.

With respect to financial condition, Petitioner argues that its financial condition renders it
unable to pay the penalty and claims that “payment of $229,000 would impact the
facility’s continued operation.” P. Cl. Br. at 10. I note first that the penalty imposed
must be at least $3,050 per day for the period of immediate jeopardy, so Petitioner is
11

bound to pay a minimum of $116,900 without regard to its financial condition or any
other factor ($115,900 + $1,000 for the additional four days of noncompliance). 42
C.F.R. § 488.438(a)(1). Thus, the actual amount in question is significantly less than
$229,000.

The facility has the burden of proving, by a preponderance of the evidence, that paying
the CMP would render it insolvent or would compromise the health and safety of its
residents. Van Duyn Home and Hospital, DAB No. 2368 (2011); Gilman Care Center,
DAB No. 2362 (2010). Here, Petitioner submits balance sheets dated December 31,
2010, and the declaration of Certified Public Accountant (CPA) Carol Wright, who says
that, as of December 31, 2010, the facility had assets of $956,265, but “total [current]
liabilities” of $4,112,309. P. Ex. 1 at 2 (Wright Decl. 45); P. Ex. 3. CMS, on the other
and, presents its own set of balance sheets. They show that, in December 2009, the
facility had assets of $ 3,385,610 and “total current liabilities” of $2,998,964. CMS Ex.
28 at 12.

Comparing the balance sheets, I see that “accounts receivable” increased by about 15% —
from $618,376 in December 2009 to $728,314 in December 2010 -- which suggests that
the business was reasonably strong, even growing. Compare CMS Ex. 28 at 12 with P.
Ex. 3 at 1. Its operating revenues declined only slightly (from $6,136,508 to $5,927,510
or by about 3%). Its operating expenses also declined slightly (from $6,241,224 to
$6,094,582 or by about 2%). If anything, the facility should have been in comparable or
slightly better financial shape at the end of 2010. Compare CMS Ex. 28 at 13 with P. Ex.
3 at2.°

So what happened to turn this viable business around so precipitously? It appears that the
facility’s outstanding losses came from its making more than $2 million in loans to its
affiliates and shareholders -- which it subsequently forgave -- not from operating the
nursing home. P. Ex. | at 3 (Wright Decl. § 5). Petitioner offers no details about those
loans; it only maintains that they were extended and then forgiven because the borrowers
are unable to repay them. Obviously, allowing a facility to avoid its financial obligations
by the expedient of transferring assets to related entities presents the potential for much
mischief. At a minimum, a facility must justify such actions, which Petitioner has not
done here.

In any event, it seems that not making bad loans is more critical to the facility’s ongoing
viability than paying a comparatively low CMP. Petitioner has neither claimed nor

° Using what appears to be a different format for reporting assets and liabilities, which
makes meaningful comparisons more difficult, a September 2010 balance sheet shows a
moderate divergence between total assets ($1,356,870.88) and total liabilities
($1,870,729.15). CMS Ex. 28 at 3, 4.
12

established that paying the additional $112,100 above the minimum it must pay would
render it unable to continue its operations and/or jeopardize resident health and safety.

With respect to the other factors, everyone agrees that the deficiency was serious. No
one knows how long R101’s hand was restrained before anyone bothered to check it,’ but
sufficient time elapsed to do considerable damage, which shows disregard for the
resident’s comfort and safety, for which the facility is culpable. Equally disturbing was
the facility’s response to the discovery of the latex glove and R101’s injuries. No one
even told the facility administrator the cause of the injuries; the facility did not report to
the state agency nor to the family. No meaningful investigation ensued. Management
recognized the need for training but, inexcusably, delayed it for two weeks. And the fault
here was not limited to low-level staff, but involved all levels, up to and including the
DON. The facility is culpable for these serious and systemic problems, which justify a
very significant penalty.

IV. Conclusion

From September 1 through October 7, 2010, the facility’s deficiencies posed immediate
jeopardy to resident health and safety; and I affirm as reasonable the penalty imposed for
that period ($6,000 per day).

/s/
Carolyn Cozad Hughes
Administrative Law Judge

7In the alternative, people saw it but did nothing, which is even worse.
